DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Jacobson et al. (A New Display Stream Compression Standard under Development in BVESA, SPIE Optical Engineering + Application, 2017, hereinafter “Jacobson”) 
VESA (VDC-M Standard VESA Display Compression-M (VDC-M) Standard, May 2018, hereinafter “Vesa”)
Jacobson et al. (US 20180343471 A1, hereinafter “Jacobson2”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Jacobson teaches a method for decoding image content from an encoded bitstream comprising a plurality of blocks (Jacobson pages 2 and page 7, section 2.1.2 figs. 7, where Jacobson discloses decoding image content form encoded bitstream and corresponding encoder), the method comprising:
dividing, by a decoder circuit, a block comprising one or more components of the image content into N single samples and M sample groups corresponding to one of the one or more components by taking the N single samples from the block and grouping remaining samples of the block into M sample groups, where N is greater than or equal to one and M is greater than or equal to one (Jacobson pages 2 and 7 figs. 7, where Jacobson discloses dividing a block into a plurality of components and into groups such as separate ECG and the combination forms a group or a plurality of groups and S0 forms ECG0 for  the case N=1 and M can also equal 1);
decoding, by the decoder circuit, each of the N single samples using a symbol variable length code (SVLC) to generate one or more decoded single samples (Jacobson pages 2 and 7 figs. 7, where Jacobson discloses that ECG0 can be encode and decode using variable length code by varying the prefix so when N is one there is only one code such as S0 in ECG0 we can only determine the code to be variable between symbols since there is one symbol the term variable length code is a naming since with only one code one cannot say it is variable);
decoding, by the decoder circuit, each of the M sample groups using a common prefix entropy code (CPEC) to generate one or more decoded sample groups, each of the M sample groups comprising a variable length prefix and one or more fixed length suffixes representing a plurality of samples (Jacobson pages 2 and 7 figs. 7, where Jacobson teaches using variable length prefix for decoding (common Prefix Entropy code (CPEC)) followed by fixed-length suffixes):
concatenating, by the decoder circuit, the decoded single samples and the decoded sample groups into a block of residuals (Jacobson pages 2 and 6-7 section 2.3,  figs. 7, where the decoder decode the variable prefix and the remainder of known length bits, after decoding the sample groups need to be combined to form the original block); and
reconstructing, by the decoder circuit, image content based on previously reconstructed neighboring blocks of the image content and the block of residuals (Jacobson pages 3 section 2.1.2 and 7-9 section 2.3, figs. 3 and 7, where Jacobson teaches reconstructing the final image as visually lossless image by combining sample into blocks and combing the blocks.
Jacobson fails to explicitly teach if ECG other than ECG0 can be only made of a single sample.
However, Versa teaches dividing the image into blocks and each block into at least one group and each group consisting of at least one sample to perform the encoding on the divided image content (Vesa page 123-0125, 129). And Jacobson2 teaches system and method partitioning of a block of samples into N groups may be uniform or non-uniform. With uniform grouping, the N groups each have an equal number of samples and with non-uniform grouping, the number of samples in each group may be different, and the samples may be used in transform mode (Jacobson2 [0059], [0094], [0097]-[0098]).
Therefore, taking the teachings of Jacobson, Vesa and Jacobson2 as a whole it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to divide the image contents into samples and group of samples where one ECG of one sample uses a different encoding then another ECG with another single sample, in order to achieve highly efficient encoding and decoding 
The combination of cited prior arts above fails to teach wherein decoding, by the decoder circuit, each of the N single samples using a symbol variable length code (SVLC) to generate one or more decoded single samples, each sample of the N single samples being coded as a separate variable length binary word;
decoding, by the decoder circuit, each of the M sample groups using a common prefix entropy code (CPEC) to generate one or more decoded sample groups, each of the M sample groups comprising a variable length prefix and one or more fixed length suffixes representing a plurality of samples;
It would not have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to arrive at the invention as claimed based on the cited references. Therefore, claims 1-22 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        May 21, 2022